Citation Nr: 0809269	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1971 
to August 1975 and from December 1981 to August 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

This case was brought before the Board in April 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.

The Board notes that, in May 2006, the veteran submitted a 
March 2006 medical treatment report related to his service-
connected low back disability.  It appears the veteran is 
seeking to file an informal claim for an increased rating for 
this disability.  As such, this issue is REFERRED to the RO 
for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

A thoracic spine disability was not manifested in service, 
and there is no etiological relationship between the 
veteran's current thoracic spine disability and his active 
service.


CONCLUSION OF LAW

A thoracic spine disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2004.  
The RO's June 2003 and October 2003 notice letters advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A May 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Muskogee 
VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any other records that should be 
obtained.  The veteran was afforded a VA examination for his 
thoracic spine disability in May 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that his currently diagnosed thoracic 
spine disability is the direct result of his active service.  
Specifically, he asserts that he suffered an injury to his 
thoracic spine from a 1991 motor vehicle accident that 
occurred while he was on active service.  

While the evidence reveals that the veteran currently suffers 
from a thoracic spine disability, the competent, probative 
evidence of record does not etiologically link the veteran's 
current disability to his service or any incident therein.  
Service medical records dated December 1991 indicate the 
veteran reported a history of lower back pain after an April 
1991 motor vehicle accident.  A June 1993 separation physical 
indicates no abnormal spine or other musculoskeletal 
condition.  In addition, the Report of Medical History, 
completed and signed by the veteran for his separation 
physical, does not indicate he then suffered from a thoracic 
spine disability as a result of a motor vehicle accident.

The veteran was afforded a VA spine examination in May 2007, 
during which he was diagnosed with degenerative joint disease 
of the thoracic spine.  After reviewing the veteran's service 
medical records and claims folder, the VA physician opined 
that the veteran's thoracic spine disability is not due to 
the injury he sustained in service. The VA physician stated 
that "[there] is no evidence or documentation that [the 
veteran] injured his mid back while he was in service and 
also was not treated for any mid back condition in service."

In sum, the Board finds that there is no evidence of a 
thoracic spine disability in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
thoracic spine disability and his in-service injury.  The 
preponderance of the evidence is against this aspect of the 
veteran's claim.  The veteran has produced no competent 
medical evidence or competent medical opinion in support of 
his claim that his present degenerative disc disease of the 
thoracic spine is the result of in-service injury, and the 
unfavorable May 2007 VA examination opinion weighs against 
granting the veteran's claim.  

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed thoracic spine disability arises from 
his in-service injury.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a thoracic spine disability is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


